816 F.2d 679
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Juanita GRAHAM, Petitioner,v.CONSOLIDATION COAL COMPANY, Respondent,Director, Office of Workers' Compensation Programs, UnitedStates Department of Labor, Party-in-Interest, Respondent
No. 86-3318.
United States Court of Appeals, Sixth Circuit.
April 17, 1987.

Before MARTIN, WELLFORD and MILBURN, Circuit Judges.
PER CURIAM.


1
Juanita Graham, the widow of Harry Graham, seeks Black Lung benefits under the Federal Coal Mine Health and Safety Act of 1969.  30 U.S.C. Secs. 901, et seq.    This case began in April 1979, when Harry Graham filed a benefits claim.  The Department of Labor made an initial determination of entitlement to benefits and instituted interim payments in August 1981.  Harry Graham died in September 1981 and his widow, Juanita, filed a separate claim in October 1981 for Black Lung Benefits as his surviving spouse.  The Department of Labor issued an initial determination of entitlement to benefits for the surviving spouse claim and instituted interim payments in November 1981.  The employer, Consolidated Coal Company, contested the entitlement to both claims and the claims were referred for formal hearing.  In 1983 an administrative law judge heard the benefit claims and denied them.  The Benefits Review Board affirmed the decision of the administrative law judge in February of 1986.


2
In April 1986, Juanita Graham appealed to this Court and provided us with an informal brief that does little more than indicate her displeasure with the denial of benefits.  For example, in response to the questions, "Did the District Court incorrectly decide the facts?    If so, what facts?," she responded simply, "yes," "medical evidence."    In response to the questions, "Do you feel that there are any other reasons why the District Court's judgment was wrong?    If so, what are they?," she replied "yes," "spirit & purpose of the Black Lung Reform Act."


3
While we sympathize with Juanita Graham's unfortunate story and although we regret the apparent complexity of the legal process to the uninitiated, her informal brief was not just informal, but inadequate.  All that are able to discern from her vague brief is that she is unhappy with the result.  Such a broad brush argument provides little help to a court in trying to decide the merits of a particular case.


4
We are left, then, guessing that Juanita Graham challenges the factual findings of the administrative law judge and the Benefits Review Board.  The standard of review applied to Black Lung cases is whether the decision below is supported by substantial evidence and in accordance with the law.   See Moore v. Califano, 633 F.2d 727 (6th Cir.1980).  Substantial evidence is "such relevant evidence as a reasonable mind might accept as adequate to support a conclusion."    Richardson v. Perales, 420 U.S. 389, 401 (1971).  After a review of the record, in particular the administrative law judge's opinion and the supporting material, we find no reversible error.


5
The judgment of the Benefits Review Board is affirmed.